                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                                  Case No. 16-CR-156

JESSE WOHLRABE,

                      Defendant.


           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Jesse Wohlrabe pleaded guilty to conspiracy to distribute 100 grams or more of heroin and

on March 1, 2017, was sentenced to 72 months in the custody of the Bureau of Prisons to run

concurrently with a 30-month state sentence imposed in June of 2016. He was just commencing

his federal sentence and had not yet been assigned placement when he filed a motion for

compassionate release due to the COVID-19 pandemic. Wohlrabe’s motion is denied. He has no

medical condition that renders him more susceptible to serious complications for COVID and is

only 34 years of age. In other words, he has failed to offer any evidence of an extraordinary or

compelling reason to reduce his sentence as 18 U.S.C. § 3582(c)(3) requires. Even if he had a

serious health condition, consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a)

would preclude his release at this time. Accordingly, his motion is denied.

       SO ORDERED at Green Bay, Wisconsin this 27th day of January, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




         Case 1:16-cr-00156-WCG Filed 01/27/21 Page 1 of 1 Document 87
